DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Information material to patentability of which Applicant and other individuals substantively involved with the preparation and/or prosecution of the application may include patent filings with common inventors, common assignees, or other art with which Applicant and/or the other individuals are aware.

Allowable Subject Matter
Claims 1, 3, and 5-21 are allowed.
Regarding claim 1, the closest prior art is Jonas et al. US 2016/0201939. Jonas teaches a plurality of upper and lower vanes overlapping in a discharge port. Jonas does not teach wherein at least either the plurality of lower vanes or the plurality of upper vanes is inclined with respect to a vertical direction. The modification would not have been obvious because Jonas teaches the vanes either parallel or perpendicular to the vertical direction. No prior art, alone or in combination, teaches all the limitations of claim 4.
Claims 3, 5-9, 13, and 17-20 depend upon claim 1.
Regarding claim 10, the closest prior art is Jonas et al. US 2016/0201939. Jonas teaches a plurality of upper and lower vanes overlapping in a discharge port. Jonas does not teach the upper and lower frames. The modification would not have been obvious because Jonas teaches one frame for both the upper and the lower grills. No prior art, alone or in combination, teaches all the limitations of claim 10.
Claims 11-12 depend upon claim 10.
Regarding claim 14, the closest prior art is Son US 2017/0122587. Son teaches a top cover (240) configured to receive an operation signal from a user (¶220). Son does not teach wherein the top cover is detachably placed over the discharge grill and is spaced apart from the plurality of upper vanes. The modification would not have been obvious because the Son vanes are a part of the top cover. No prior art, alone or in combination, teaches all the limitations of claim 14.
Claims 15-16 depend upon claim 14.
Regarding claim 21, the closest prior art is Jonas et al. US 2016/0201939. Jonas teaches a plurality of upper and lower vanes overlapping in a discharge port. Jonas does not teach the upper and lower frames. The modification would not have been obvious because Jonas teaches one frame for both the upper and the lower grills. No prior art, alone or in combination, teaches all the limitations of claim 21.

Response to Arguments
The following is a response to Applicant’s arguments filed 2 Jun. 2022:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.

Applicant argues that the prior art rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. Claims 1, 3, and 5-21 are allowed herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776